DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed method steps or operations of “obtaining an indication of a network-specific preference for non-3GPP-access between a first non-3GPP access via an evolved Packet Data Gateway (ePDG) and a second non-3GPP access via a non-3GPP InterWorking Function (N3IWF)”,  “based at least in part on a first service being an IMS service and based at least in part on the indication of the network-specific preference for non-3GPP-access between the first non-3GPP access via an evolved Packet Data Gateway (ePDG) and the second non-3GPP access via a non-3GPP InterWorking Function (N3IWF), attempting to connect to the first, IMS service via the network-specific preference for non-3GPP-access”, and “based at least in part on a second service being a non-IMS service, attempting to connect to the second, non-IMS service via a non-3GPP-access other than the  claims 1, 10, 19 and 28, each must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   	
 	The claimed subject matter of method steps or operations of “obtaining an indication of a network-specific preference for non-3GPP-access between a first non-3GPP access via an evolved Packet Data Gateway (ePDG) and a second non-3GPP access via a non-3GPP InterWorking Function (N3IWF)”, “based at least in part on a first service being an IMS service and based at least in part on the indication of the network-specific preference for non-3GPP-access between the first non-3GPP access via an evolved Packet Data Gateway (ePDG) and the second non-3GPP access via a non-3GPP InterWorking Function (N3IWF), attempting to connect to the first, IMS service via the network-specific preference for non-3GPP-access”, and “based at least in part on a second service being a non-IMS service, attempting to connect to the second, non-IMS service via a non-3GPP-access other than thePage 2 of 10Application No. 16/157,973 Amendment dated December 9, 2020 Customer No. 23696network-specific preference for non-3GPP-access” as recited in claims 1, 10, 19 and 28, do not have support of proper antecedent basis from the original specification.
Claim Objections
Claims 1, 2, 8, 10, 17, 19, 26, 28 and 29 are objected to because of the following informalities:   
 	In claim 1, lines 5 & 13, each term of “3GPP” and “IMS” should be defined as to what it stands for at its first occurrence.
 	Claims 10, 19 and 28 are also objected for identical reason as claim 1.
 	Claims 2, 8, 17, 26 and 29 are objected for depending on claims 1, 10, 19 and 28, respectively.  
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 2, 8, 10, 17, 19, 26, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
 	The claimed features of method steps or operations of “obtaining an indication of a network-specific preference for non-3GPP-access between a first non-3GPP access via an evolved Packet Data Gateway (ePDG) and a second non-3GPP access via a non-3GPP InterWorking Function (N3IWF)”, “based at least in part on a first service being an IMS service and based at least in part on the indication of the network-specific preference for non-3GPP-access between the first non-3GPP access via an evolved Packet Data Gateway (ePDG) and the second non-3GPP access via a non-3GPP InterWorking Function (N3IWF), attempting to connect to the first, IMS service via the network-specific preference for non-3GPP-access”, and “based at least in part on a second service being a non-IMS service, attempting to connect to the second, non-IMS service via a non-3GPP-access other than the  network-specific preference for non-3GPP-access” as recited in claims 1, 10, 19 and 28, contain subject matter which were not described in the original specification.
 	Claims 2, 8, 17, 26 and 29 are rejected for depending on claims 1, 10, 19 and 28, respectively.
Claims 1, 2, 8, 10, 17, 19, 26, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, lines 19-20, “the first, IMS service via” should be changed to -- the first service, which is an IMS service, via -- for proper claim language recitation.  Line 26, “the 
 	Claims 2 and 8 are rejected for depending on claim 1.
 	Claims 10, 19 and 28 are rejected for substantially identical reason as claim 1.
 	Claims 17, 26 and 29 are rejected for depending on claims 10, 19 and 28, respectively.
In view of the newly raised objections to the drawings, specification and claims, and rejections under 112(a) & 112(b), no allowable subject matter can be identified, and the previous 103 rejections are temporarily withdrawn.  The examiner reserves the right to apply any prior art of record for future prior art rejection purpose once the above objections and rejections are resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465